In action in which the plaintiff husband was granted a divorce by a *865judgment of the Supreme Court, Westchester County, dated April 26, 1974, he appeals from so much of the judgment as awarded defendant custody of the parties’ child, David E. Meyer, until the child attains the age of 16 years, with leave to either party to apply to the court at the end of that period for custody. Judgment affirmed insofar as appealed from, without costs. From the record on this appeal, it is clear that both parties were fit and loving parents and that custody could have properly been awarded to either of them. Upon the facts before us, we find no basis for disturbing the discretionary award of custody by Special Term to defendant. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.